SWEENEY, J.,
I. INTRODUCTION
Before the court is the omnibus motion of the respondent district justice to dismiss the complaint in which he is charged with disseminating information in the course of his campaign for election as judge of the Court of Common Pleas of Lancaster County which, allegedly, misrepresented his position and qualifications in violation of Canon 7 of the Code of Judicial Conduct.
*307In his motion, respondent advances three reasons for dismissal asserting:
(1) This court does not have jurisdiction,
(2) Canon 7 is an unconstitutional regulation of speech, and
(3) The cited campaign materials contain no misrepresentations.
We hold this court does have jurisdiction; we do not reach the constitutional question; we hold that the cited campaign materials contain no misrepresentations, and dismiss the complaint.
II. DISCUSSION
A. Jurisdiction
(1) Jurisdiction over district justices is conferred on this court by the Constitution of Pennsylvania:
“A justice, judge or justice of the peace,1 shall be subject to disciplinary action pursuant to this section as follows:
“(1) A justice, judge or justice of the peace may be suspended, removed from office or otherwise disciplined for conviction of a felony; violation of section 17 of this article; misconduct in office; neglect or failure to perform the duties of office or conduct which prejudices the proper administration of justice or brings the judicial office into disrepute, whether or not the conduct occurred while acting in a judicial capacity or is prohibited by law; or conduct in violation of a canon or rule prescribed by the Supreme Court.” Pennsylvania Constitution, Article V, section 18(d)(1).
*308Thus is the jurisdiction of this court over this respondent derived. Nor is it an obscure nuance that this jurisdiction is not limited to the respondent’s conduct “as a district justice,” as the respondent asserts — whatever that might mean on any given day to any given observer. This court’s jurisdiction over the conduct of district justices is not limited to “on-bench” or “in-office” conduct, but extends to “off-bench” conduct as well — indeed, to any conduct in which an individual engages while holding the office of district justice. This includes, for example, operating illegal video-poker games, In re Chesna, 659 A.2d 1091 (Pa. Ct. Jud. Disc. 1995); sexual harassment, perjury, violation of the election laws or of an order of the Supreme Court, In re Cicchetti, 697 A.2d 297 (Pa. Ct. Jud. Disc. 1997), aff’d, 560 Pa. 183, 743 A.2d 431 (2000); operating a motor vehicle while under the influence of alcohol, In re Walters, 697 A.2d 320 (Pa. Ct. Jud. Disc. 1997). It is no less within the jurisdiction of this court to impose discipline for the conduct of a district justice which occurs during a political campaign if warranted under the constitution, i.e., if the conduct qualifies as any of the enumerated proscriptions, including conduct which is “prohibited by law” or “conduct in violation of a canon or rule prescribed by the Supreme Court.” See e.g., In re Cicchetti, supra.
Respondent suggests there is an additional obstruction to this court’s exercise of jurisdiction in this case over an unsuccessful “candidate,” and points out that the conduct of an unsuccessful lawyer-candidate would be subject to review by the Disciplinary Board of the Supreme Court, whereas, the conduct of an unsuccessful district justice-candidate would be subject to review by this court — a state of affairs he apparently finds undesirable. This, however, does no damage to our sense of logic *309or legality. We point out that the same state of affairs will exist in the case of an unsuccessful judge-candidate whose campaign conduct will unquestionably be reviewed by this court, not by the Disciplinary Board, while the conduct of his lawyer-opponent would be reviewed by the Disciplinary Board. There is nothing illogical or illegal about this division of review. Furthermore, we believe the case of Office of Disciplinary Counsel v. Anonymous Attorneys, 528 Pa. 83, 595 A.2d 42 (1991) makes clear that the Disciplinary Board has no role in the discipline of judicial officers and that jurisdiction over a “justice, judge, or justice of the peace” rests in this court for any conduct occurring during his or her tenure in that office, including even their fitness to practice law.
Thus, the question of this court’s jurisdiction in this case is easily settled and no more need be said about it. However, the respondent’s contention that this court lacks jurisdiction is based on a series of fallacious premises which may introduce some confusion on the question, so we will address them.
First, it is necessary to set out the canonical and constitutional provisions which respondent is accused of violating.
Canon 7 of the Code of Judicial Conduct provides in relevant part:
“A candidate ... for a judicial office that is filled ... by public election between competing candidates . . . should not. . . misrepresent his identity, qualifications, present position, or other fact.”
Section 17(b) of Article V of the Pennsylvania Constitution provides:
“(b) Justices and judges shall not engage in any activity prohibited by law and shall not violate any canon of *310legal or judicial ethics prescribed by the Supreme Court. Justices of the peace shall be governed by rules or canons which shall be prescribed by the Supreme Court.”
Respondent contends that Canon 7 of the Code of Judicial Conduct, under which the respondent stands charged, does not apply to district justices and, therefore, this court lacks jurisdiction. This is not a jurisdictional question. Although there may be a question in this case — or in any case — as to whether a particular canon or law applies to particular conduct, that does not bring the jurisdiction of this court into question. It is not uncommon for this court to be called upon to determine the applicability of a canon, or a rule, or a law, or a Supreme Court order.2 It is our regular undertaking to determine the applicability of any canon or rule or constitutional proscription (such as conduct which brings the judicial office into disrepute) to the conduct involved in any particular case; but this is not a jurisdictional exercise. So, here, we must address the applicability of Canon 7 to the conduct of this district justice; and if we find it does not apply, that would ordinarily call for dismissal of the complaint inasmuch as respondent has not been charged with any other violation;3 but this would not be for lack of jurisdiction. In any event, we hold that Canon 7 of the Code of Judicial Conduct does apply in this case.
*311(2) Applicability of Canon 7 of the Code of Judicial Conduct.
We discuss this subject in this section of this opinion not because it has anything to do with jurisdiction but simply because respondent raises it in that portion of his motion.
“(a) First we point out that in Rule 15 of the Rules Governing Standards of Conduct of District Justices the Supreme Court deals with the campaign conduct of district justices using the same language as Canon 7. Rule 15 provides in pertinent part:
“(D) With respect to his campaign conduct, a district justice ... shall:
“(3) not. . . misrepresent his identity, qualifications, present position, or other fact.”
It is, thus, not open to question that this prohibition applies to district justices in any campaign, whether it be for reelection as district justice, or for the office of common pleas judge.
It happens, however, that the Supreme Court has considered it appropriate, in promulgating the Code of Judicial Conduct, to make Canon 7 of that code specifically applicable to “candidates” for judicial office. In light of this, and following the long recognized precept that where two laws or regulations proscribe the same conduct and one is more specifically designed to cover the situation than the other, the former will be given application,4 we hold that Canon 7 provides the pertinent governance of respondent’s conduct in his campaign for judicial office and agree with the board’s decision to charge respondent under that canon, rather than under Rule 15.
*312“(b) We note here that if, for some reason, this court found that Canon 7 did not apply, we would not hesitate to find a violation of Rule 15 if warranted by the facts— even though respondent has not been charged with a violation of that rule. This is fully supported by the Supreme Court of Pennsylvania in its decisions in Matter of Glancey, 518 Pa. 276, 542 A.2d 1350 (1988) and in Matter of Cunningham, 517 Pa. 417, 538 A.2d 473 (1988). In Glancey, the Supreme Court said:
“Nor do we find merit in respondent’s contention that our finding his conduct violative of section 17(c), for which he has not been charged, would contradict basic notions of due process.” 518 Pa. at 285,542 A.2d at 1355. In that case the court pointed out that “Judge Glancey was fully apprised of what conduct had precipitated disciplinary action against him.” Id., n.9.
In this case it is even easier to justify such action for, not only would we be considering whether identical conduct constituted a violation of Rule 15, the language of Rule 15 is the same as that of Canon 7.
“(c) The respondent argues that Canon 7 does not apply because of a comment contained in the “comments” appended at the end of the Code of Judicial Conduct. The comment referred to is:
“This code shall not apply to justices of the peace5 The answer to this is quite simple: nothing in a “comment” can change what is clearly stated in the text of a statute, rule, or canon. The Supreme Court provided that Canon 7 shall apply to “candidates” for judicial office.6 The plain language of the canon cannot be changed by a “comment.” If it was the Supreme Court’s intention to *313change the text of the canon from “A candidate for judicial office . . to “A candidate for judicial office, except a district justice who is a candidate for judicial office . . it could have done so; it did not. We are not disposed to give effect to an exception carved out of the word “candidate” which is contained only in a comment, when the text provides for no exceptions.
Moreover, we do not believe the commentator intended his comment to have the effect on the canon ascribed by respondent (even if he thought it could). It is our belief that the comment, viewed in context, is simply a reminder that there is a separate set of rules for district justices and was not intended to suggest that the pointed extension of the canon to cover “candidates” for judicial office did not cover district justices who were “candidates” for judicial office.
In addition, we find further support for our application of Canon 7 in this case in the language of Section 17(b) of Article V of the constitution which provides:
“[Jjustices of the peace shall be governed by rules or canons which shall be prescribed by the Supreme Court.” (emphasis added)
To adopt the comment on its face, then, that “This code [the canons] shall not apply to justices of the peace” would require the concomitant divestiture of any meaning of the words of the constitution: “or canons,” which would contravene basic canons of statutory construction. See 1 Pa.C.S. § 1921; Habecker v. Nationwide Insurance Co., 299 Pa. Super. 463, 471, 445 A.2d 1222, 1226 (1982); Commonwealth v. Driscoll, 485 Pa. 99, 401 A.2d 312 (1979).
Consequently, we hold that this court has jurisdiction, and that Canon 7 of the Code of Judicial Conduct ap*314plies to the conduct of this district justice as a candidate for the office of judge of the court of common pleas.
B. Respondent’s Advertisements As Misrepresentations
We turn now to consider the substance of the violations of Canon 7 charged by the Judicial Conduct Board.
1. The Charges
In paragraph 7 of the complaint the board refers to “flyers, letters, palm-cards, and newspaper advertisements utilized by [respondent’s] campaign committee,” and attaches nine exhibits (BC-1 to BC-9) which contain the supposedly offending language.
In paragraph 8 of the complaint the board refers to three “radio advertisements in the campaign” and then sets forth the supposedly offending text of each.
Then, in paragraphs 9 and 10 of its complaint the board asserts that both the written advertisements of paragraph 7 and the radio advertisements of paragraph 8:
“[Misrepresented his position and qualifications in that the materials, whether they were designed to do so or not, leave the impression that the respondent was a judge of the court of common pleas and not a district justice.” (Paragraph 9.)
“[W]ould misrepresent his position and qualifications to a reasonably prudent elector in that the materials, whether they were designed to do so or not, leave the impression that the respondent was a judge of the court of common pleas and not a district justice.” (Paragraph 10.)
2. Scope of Inquiry and Standard for Adjudication
Preliminarily, we mention that it is not apparent why the board chose to set out the offending nature of the *315advertisements in two paragraphs (9 and 10), or, if there is any difference between them. If, as seems most likely, it was the purpose of paragraph 10 to introduce the construct of “a reasonably prudent elector” as the one who is getting “the [wrong] impression,” that leaves us to puzzle over who it is that the board is alleging is getting “the [wrong] impression” referred to in paragraph 9.
In any event, we hasten to state that the most important business of this court by this opinion is to clearly state that we are not interested in “impressions” here:— by whomever formed. The board would have us use the standard of “a reasonably prudent elector” for a determination, we suppose, of whether the “impression” was reasonably derived from the supposedly offending advertisements. The vicissitudes and difficulties inherent in such an undertaking are endless. The following questions quickly arise:
(1) How would the “reasonable prudence” of any given elector be determined? The board points to no standard against which the measurement should be (could be) made.
(2) Is this court to conduct a voir dire of electors?
(3) How many should be summoned?
(4) Would the case then become a swearing contest with the decision going to whichever side had the most witnesses testifying what their “impressions” were?
(5) Would the board need a majority? Two thirds? Or, would the testimony of just one (out of, say, 100,000 “reasonably prudent electors”) be enough? (We think, taking the board’s position, that the answer to that question is inescapably “yes,” for once that elector has passed the voir dire and been certified as “reasonably prudent,” the offense is established if he says he got the [wrong] impression.)
*316Unquestionably, this would be lively theatre; but in our experience the Supreme Court does not draft rules and regulations or canons with that end in mind. Nor did it here. Rereading Canon 7 makes that clear. The canon states:
“A candidate ... for a judicial office,... should not... misrepresent his identity, qualifications, present position, or other fact.” The canon forbids misrepresentations.7 It does not speak of “impressions,” or of materials which “leave the impression”; nor does it speak of “reasonably prudent electors.” Our assignment in this case is discrete and well defined. Our assignment is to determine whether the written materials referred to in paragraph 7 of the board’s complaint or the radio advertisements referred to in paragraph 8 constitute misrepresentations or whether they don’t. That is a simple exercise applying a simple standard: an exercise of determining whether the advertisements are true or false.
3. The Advertisements As Misrepresentations
There are a limited number of representations said by the board to be misrepresentations.8 These are:
(1) The representation that respondent has “judicial experience,” and is the “only candidate with judicial *317experience.” (Radio ad no. 1, para. 8, board complaint, BC-1, BC-2, BC-3, BC-4, BC-5, BC-7.)
(2) The representation that respondent has “served as a judge on the front lines of our legal system.” (Radio ad no. 3, para. 8, board complaint.)
(3) The photographs of respondent wearing his judicial robe (hereinafter referred to as “robe photos”). (BC-1, BC-2, BC-3, BC-4, BC-5, BC-6, BC-7.)
(4) The presentation in the print ads announcing the office for which respondent was a candidate as follows:
“Pave Miller Judge”
(5) Statements attributed to various citizens:
“You are a fair and just judge. You listen.”
“You have set a good example ... that the justice system is fair.”
“Everyone gets a fair hearing in Judge Miller’s courtroom.” (BC-1.)
(6) The references to respondent’s “judicial temperament” (BC-2, BC-3, BC4, BC-7), “judicial service” and “judicial responsibilities.” (BC-6.)9
*318We will address each of these representations but will first set down a rudimentary concept which is, as well, a rudimentary fact: a district justice is a judge. We would not have thought that this many years after the establishment of our judicial system in this Commonwealth that this would be open to question. As long ago as 1909 our Supreme Court, in a pointedly unequivocal assertion, said:
“This appellant [district justice] was as much a judge, though in a limited sphere, as the judicial officer [a common pleas court judge] by whose decree the appellees would have him removed from office.” Bowman’s Case, 225 Pa. 364, 368, 74 A. 203, 204 (1909).
Any definition of “judge” will include a description of the duties performed by district justices.10
*319In addition, district justices are repeatedly referred to as judges in numerous legislative and administrative pronouncements.11
That district justices are “judges” is not only true in the legalistic and scholarly sense, but also in the argot of the man-in-the-street and in common, everyday usage.
Addressing now the six representations alleged by the board to constitute violations of Canon 7 of the Code of Judicial Conduct, we find:
(1) The representations that respondent had “judicial experience” and that he was the “only candidate with judicial experience” are not misrepresentations. The representations are not false; they are true. The board does not dispute this; nor could it.
When a district justice goes to work, he enters his courtroom. There he observes the witnesses testify, he makes evidentiary rulings, he hears the lawyers argue, and then he does what all judges do: he adjudicates. He does this day after day; in the process he acquires judicial experience. The board does not dispute this nor tell us what kind of experience, if not judicial, respondent is acquiring in this job.
*320(2) The representation that respondent has “served as a judge on the front lines of our legal system” is not a misrepresentation. The representation is not false; it is true. The board doesn’t dispute this either; nor could it.
It is well known that the first contact most citizens have with our legal system is in the court of a district justice.12
(3) The photographs of respondent wearing his “judicial robe”13 are not misrepresentations. It is the robe he wears every day, indeed, that he is required to wear,14 in doing the job he was elected to do. The photographs do not falsely depict his identity nor his present position. As a matter of fact, if it is an informed electorate we are interested in, then a photograph of the candidate which can quickly inform the elector who sees it what the candidate’s job is, should be encouraged.15 On the other hand, a photograph of a judge in mufti could be considered “misleading” — it would certainly be less informative.
Again, the board does not contend that these photographs constitute misrepresentations. The board contends that somebody could get the “impression” that respon*321dent was a common pleas court judge. We are confident that, by Canon 7, the Supreme Court is not attempting to regulate the “impression” someone might take from a photograph.
(4) The presentation in the print ads which proclaim:
“Dave Miller Judge”
is not a misrepresentation. It is a representation, an identification, of the office for which Dave Miller is running. Dave Miller was running for judge so the representation is truthful.
The board concedes this and recognizes that the line separating “Dave Miller” from “Judge” is a “convention” which has long been utilized to announce that the person identified above the line is running for the office identified below the line. Once again the board urges that somebody could get the “impression” that the office designated below the line is the office presently held by Dave Miller. Even if this were so (and even if this court were to concern itself with “impressions”), this would not be a misrepresentation either, since the respondent was a “judge” at the time.
(5) The statements attributed to various citizens:
“You are a fair and just judge. You listen.”
“You have set a good example... that the justice system is fair.”
“Everyone gets a fair hearing in Judge Miller’s courtroom,” are not misrepresentations. We suppose the board objects to the advertisement’s references to Judge Miller as a judge. As stated before, such references, such representations, were not untruthful.
*322(6) The references in various of the print ads to respondent’s “judicial temperament,” “judicial service,” and “judicial responsibilities” are not misrepresentations. How the board would have a district justice — or any judge — describe his or her “temperament,” “service,” or “responsibilities” if not as “judicial,” is not known. In any event to describe them as “judicial temperament,” “judicial service,” and “judicial responsibilities” is not to misrepresent.
Therefore, we hold that respondent has not violated the proscription of Canon 7.
C. Constitutionality of Canon 7
In his omnibus motion respondent raises the question of the constitutionality of Canon 7 and expresses the proposition as follows:
“The state and federal constitutions prohibit regulation of truthful election speech.” Respondent’s omnibus motion, page 18.
While we certainly agree with that statement, that is not an issue here, for, by Canon 7, the Supreme Court makes no effort to regulate truthful speech. As stated before, the Canon proscribes false speech: misrepresentations. “Since we have held that the advertisements in question here are truthful and not misrepresentations, we need not address putative constitutional issues which might be attendant to state regulation of false political speech,16 such as, whether the false speech must be know*323ingly so, recklessly so, or only negligently so in order to be susceptible of constitutional regulation, or whether the proper focus of the inquiry should be on the state of mind of the electorate or on that of the candidate.17
Thus, we comfortably follow precepts of statutory construction including the presumption that the General Assembly (or the Supreme Court) does not intend to violate the constitution,18 and the instruction that courts should, if at all possible, construe statutes so as to find that they are constitutional,19 and should construe statutes so as to avoid constitutional questions.20
However, we feel obliged to comment upon the concurring opinion filed by Judge Leadbetter:
“(a) because we consider it important that the Judicial Conduct Board, as well as future candidates for judicial office, receive a clear message as to how this court will approach the application of Canon 7 of the Code of Judicial Conduct or Rule 15 of the Rules Governing Standards of Conduct of District Justices in the regulation of political speech during a campaign for judicial office, and
*324“(b) because, in our view, the concurring opinion would furnish a standard which is unclear, unworkable and (it so happens) unconstitutional. Thus, these comments will necessarily include discussion of constitutional issues.
“We will address four parts of the concurring opinion.”
First. The concurring opinion, searching for a definition of the word “misrepresent” in Canon 7, refers to the definition adopted by our Supreme Court in Office of Disciplinary Counsel v. Anonymous Attorney A, supra 21 That definition, taken from Black’s Law Dictionary, 5th edition (1979), p. 903 is as follows:
“[Misrepresentation]. Any manifestation by words or other conduct by one person to another that, under the circumstances, amounts to an assertion not in accordance with the facts. An untrue statement of fact. An incorrect or false representation.”22 Office of Disciplinary Counsel v. Anonymous Attorney A, 552 Pa. 223, 229-30, 714 A.2d 402, 405 (1998).
The concurring opinion would enlarge the Supreme Court’s definition by adding words from Black’s which the Supreme Court chose to leave out. It would add the following:
“That which, if accepted, leads the mind to an apprehension of a condition other and different from that which exists. Colloquially it is understood to mean a statement made to deceive or mislead.”
We see no reason to deviate from the Supreme Court’s definition. We see no reason to crowd our definitions *325with colloquialisms or apprehensions. Particularly, when to do so would automatically require examination of the minds of the apprehenders or the misled — an undertaking predestined to give rise to uncertainty and to the controversy which always flows therefrom.23
As stated above, we follow the Supreme Court and adopt its definition of misrepresentation which enables this court to utilize a workable approach employing the familiar and objective test of whether the speech is true or false.
Second. The concurring opinion engages in an exercise to determine the “level of scienter”24 required on the part of this respondent which would support a finding of a violation of Canon 7.25
The trouble is that any investigation of the “level of scienter” in this case is unnecessary and incongruous for there have been no misrepresentations. Certainly, there is no point in examining the state of mind, the mens rea, the level of scienter, of one who has spoken the truth. Thus, the Supreme Court’s decisions in Office of Disci*326plinary Counsel. v. Surrick, 561 Pa. 167, 749 A.2d 441 (2000) and Office of Disciplinary Counsel v. Anonymous Attorney A, 552 Pa. 223, 714 A.2d 402 (1998), cited in the concurring opinion, have no application here for, in those cases, the Supreme Court was dealing with falsehoods — “misrepresentations”26—acknowledged to be so. In those cases the Supreme Court was addressing the question of what level of scienter it would require in order to warrant the imposition of discipline on the respondent attorneys who had spoken the false. It decided that it would require a finding that the respondents had uttered the falsehoods deliberately or recklessly in order to warrant a disciplinary sanction.27 By contrast, what difference does it make if one tells the truth deliberately, recklessly, negligently, or accidentally? Such a truth-telling lawyer or judge will have violated no rule or canon, and no one will be imposing any sanctions on such a teller of the truth.
Third. We advert to those passages of the concurring opinion which refer to sections of the Restatement (Second) of Torts which delineate the elements of conduct which give rise to a cause of action sounding in tort based on various types of misrepresentations. Among those so mentioned are negligent misrepresentations covered in section 528 of the Restatement. These, the concurring opinion states, “may occur where truth is carelessly or *327incompletely communicated.”28 The concurring opinion then declares:
“The standard for clarity of communication during a campaign for judicial office must be at least as high as that required to avoid ... tort liability.”29 (emphasis added) While the standard for the imposition of tort liability for a misrepresentation may be negligence, the fact is, that regulation of negligently false political speech is unconstitutional. A fortiori is it unconstitutional to regulate false political speech which is the product of less culpability than negligence.
The Supreme Court of Pennsylvania, in Commonwealth v. Wadzinski, 492 Pa. 35, 422 A.2d 124 (1980), stated “the basic propositions that govern a First Amendment challenge to . . . laws [which regulate campaign speech] are well settled.” Id. at 43,422 A.2d at 129. The court stated those propositions included: “the First Amendment’s guarantee of freedom of expression has long been among our most fundamental and carefully guarded rights. ‘Whatever the explanation for the ascendancy of the First Amendment protection, courts have remained particularly sensitive to government regulation that tends to impinge on expressive freedom.’ ” Alderman v. Philadelphia Housing Authority, 496 F.2d 164, 168 (3d Cir. 1974), cert. denied, 419 U.S. 844, 95 S.Ct. 77, 42 L.Ed.2d 72 (1974).
“There is practically universal agreement that free discussion of candidates for political office is essential to the functioning of a democratic society. Mills v. Alabama, *328384 U.S. 214, 218-19, 86 S.Ct. 1434, 1436-37, 16 L.Ed.2d 484 (1966).
“Such discussions are afforded ‘the broadest protection’ in order to ‘assure [the] unfettered interchange of ideas for the bringing about of political and social changes desired by the people.’ Buckley v. Valeo, 424 U.S. 1, 14, 96 S.Ct. 612, 632, 46 L.Ed.2d 659 (1976).
“This broad grant of protection reflects our ‘profound national commitment to the principle that debate on public issues should be uninhibited, robust and wide-open.’ New York Times Co. v. Sullivan, 376 U.S. 254, 270, 84 S.Ct. 710, 720, 11 L.Ed.2d 686 (1964).
“Accordingly, the First Amendment guarantee of free speech ‘has its fullest and most urgent application to the conduct of campaigns for public office.’ Monitor Patriot Co. v. Roy, 401 U.S. 265, 272, 91 S.Ct. 621, 625, 28 L.Ed.2d 35 (1971).” Commonwealth v. Wadzinski, 492 Pa. at 43-44, 422 A.2d at 129.
It requires no temerity to say that propositions such as these played no part in the deliberations of the Restatement reporters in establishing the elements required to set out a civil cause of action which they styled “negligent misrepresentation.” Consequently, reference to tortious speech which may give rise to civil liability only succeeds in losing ground in the quest for a workable, constitutional standard for the regulation of political speech.30
Fourth. Our Supreme Court, in Wadzinski, referring to the principles and precedents set forth above, stated:
*329“It follows ... that any state law regulating campaign speech requires, in the face of a properly presented First Amendment challenge, the most exacting judicial scrutiny. This is not to say, however, that any attempt to regulate this subject matter is automatically unconstitutional. First, it is clear that not all speech uttered during the course of a political campaign is constitutionally protected. ‘[T]he use of the known lie as a tool [for political ends] is at once at odds with the premises of a democratic government and with the orderly manner in which economic, social or political change is to be effected.’ Garrison v. Louisiana, 379 U.S 64, 85, 85 S.Ct. 209, 221, 13 L.Ed.2d 125 (1964). Calculated falsehoods delivered during a campaign are accordingly subject to no greater constitutional immunity than such statements receive when made in other contexts. It is thus clear that a state may apply its general laws of defamation to political speech in order to protect the reputational interests of its citizens so long as such laws comport with the ‘actual malice’ standard enunciated by the United States Supreme Court in New York Times Company v. Sullivan, supra. See Ocala Star-Banner Co. v. Damron, 401 U.S. 295, 91 S.Ct. 628, 28 L.Ed.2d 57 (1971); Monitor Patriot Co. v. Roy, supra. Likewise, state regulation whose scope is limited to false campaign statements knowingly or recklessly made may be sustained. New York Times Co. v. Sullivan, supra. ” Id. at 45, 422 A.2d at 129-30. (emphasis added)
There is little doubt that the Supreme Court of Pennsylvania would find that the standard which the concurring opinion would impose is an impermissible regulation of political speech because it extends the reach of Canon 7B.(l)(c) beyond “false campaign statements knowingly or recklessly made” to include:
*330“(a) [presumably] false statements negligently made,31
“(b) truthful statements carelessly or incompletely communicated,32
“(c) technically truthful [statements] which mislead the recipient,33
“(d) truthful statements which the maker knows or believes to be materially misleading because of [their] failure to state additional or qualifying matter,34
“(e) [presumably] false statements made with a degree of mental culpability less than that required for negligent statements,35
“(f) half-truths,36
“(g) misleading generalizations,37
“(h) materials which might have any tendency to be misunderstood.”38
Such extensions of Canon 7B.(l)(c) are facially unconstitutional. The language of the Pennsylvania Supreme Court, quoted above, in Wadzinski is enough to make this conclusion obvious. Further, a recent decision by the Supreme Court of Michigan provides a thorough elucidation of the constitutional principles of free political speech against which that court was required to scrutinize Michigan’s counterpart of our Canon 7B.(l)(c). *331In re Hon. John M. Chmura, 461 Mich. 517, 608 N.W.2d 31 (2000).
In that case, the Supreme Court of Michigan was reviewing a decision of its Judicial Tenure Commission which had decided that some campaign literature put around by the respondent, Chmura, which was very rough on his opponent, violated Canon 7(B)(1)(d) of Michigan’s Code of Judicial Conduct. Chmura challenged the decision claiming that the Michigan canon was an impermissible regulation of political speech.
The canon provided that a candidate for judicial office “should not use or participate in the use of any form of public communication that the candidate knows or reasonably should know is false, fraudulent, misleading, deceptive, or which contains a material misrepresentation of fact or law or omits a fact necessary to make the statement considered as a whole not materially misleading, or which is likely to create an unjustified expectation about results the candidate can achieve.” Id. at 519, 608 N.W.2d at 33. The Michigan Supreme Court held the canon was “facially unconstitutional,” id. at 518-19, 541, 608 N.W.2d at 33, 36, and amended the canon so that it now provides that a candidate for judicial office “should not knowingly or with reckless disregard, use or participate in the use of any form of public communication that is false.” Id. at 519, 541, 608 N.W.2d at 33, 36.
Following the principles laid down by the United States Supreme Court noted by the Pennsylvania Supreme Court in Commonwealth v. Wadzinski, supra, the Michigan Court concluded that the canon was facially unconstitutional “because it [was] not narrowly tailored to serve the state’s compelling interest in maintaining the integrity of the election process and ensuring public *332confidence in the judiciary.” Chmura, 461 Mich, at 529-30, 608 N.W.2d at 38.
Adhering to the aforementioned principles, the court stated that in “determining] the constitutionality of an ethics rule, [it must] weigh the state’s interests against the candidate’s First Amendment interest in the kind of speech at issue” (citing Gentile v. State Board of Nevada, 501 U.S. 1030, 111 S.Ct. 2720, 115 L.Ed.2d 888 (1991)); that Canon 7(B)(1)(d) “restricts political expression that ‘occupies the core of the protection afforded by the First Amendment’ ” (citing McIntyre v. Ohio Election Comm., 514 U.S. 334, 115 S.Ct. 1511, 131 L.Ed. 2d 426 (1995)); and that it would “apply exacting scrutiny and uphold the canon only if it is narrowly tailored to serve a compelling state interest” (citing McIntyre, supra, at 347). Id. at 532, 608 N.W.2d at 39. See also, Commonwealth v. Wadzinski, supra, at 45, 422 A.2d at 129.
The court then affirmed that Canon 7(B)(1)(d) did serve compelling state interests. Citing Brown v. Hartlage, 456 U.S. 45, 53, 102 S.Ct. 1523, 71 L.Ed.2d 732 (1982), the court held that the state had an interest in preserving the integrity of the election process, and that “this interest extends to protecting the process from distortions caused by false statements.” Id. at 61. Chmura, 461 Mich, at 534, 608 N.W.2d at 40. The court also acknowledged the state’s interest in preserving the integrity and reputation of the judiciary, id. at 535,608 N.W.2d at 40, but held that Canon 7(B)(1)(d) was unconstitutional “because it [was] not narrowly tailored to further [those] interests].” Id. at 535, 608 N.W.2d at 40.
In support of this holding the court again referred to Brown v. Hartlage, supra, and noted that in that case the United States Supreme Court held that “absent a showing that the candidate made the disputed statement. . . *333with knowledge of its falsity, or that he made it with reckless disregard of its falsity, the sanction was inconsistent with the atmosphere of robust political debate protected by the First Amendment.” Brown, supra, at 62.
The court pointed out that Brown, supra, at 60-61 held that “erroneous statement is inevitable in free debate and ... it must be protected if the freedoms of expression are to have the ‘breathing space’ that they ‘need ... to survive.’ New York Times Co. v. Sullivan, 376 U.S. 254, 271-72, 84 S.Ct. 710, 721, 11 L.Ed.2d 686 (1964), quoting NAACP v. Button, 371 U.S. 415, 433, 83 S.Ct. 328,9 L.Ed.2d 405 (1963).” Chmura, 461 Mich, at 536, 608 N.W.2d at 41.
The Michigan Supreme Court then found that Canon 7(B)(1)(d) was an impermissible regulation of campaign speech because it “attaches adverse consequences to a candidate’s statements that are not knowingly false or made with reckless disregard for truth or falsity.” Id. at 536-37, 608 N.W.2d at 41.
The court pointed out that the canon impermissibly extended to:
“any statement that the candidate ‘reasonably should know is false, fraudulent, misleading, [or] deceptive,’
“a statement that ‘contains a material misrepresentation of fact or law,’
“a statement that ‘omits a fact necessary to make the statement considered as a whole not materially misleading,’
“a statement that is ‘likely to create an unjustified expectation about results the candidate can achieve.’ ” Id.
The similarity of the provisions of the Michigan canon found by the Michigan court to be impermissible regulation and the various meanings which the concurring *334opinion assigns to the word “misrepresent” in our Canon 7B.(l)(c) cannot be missed.
The Michigan Supreme Court then asserted that
“Canon 7(B)(1)(d) greatly chills debate regarding the qualifications of candidates for judicial office .... A candidate for judicial office faces adverse consequences for statements that are not false, but, rather, are found misleading or deceptive. Further, the canon extends beyond the candidate’s actual statement to permit discipline for factual omissions. Faced with the prospect of future disciplinary action, a candidate’s safest course may sometimes be to remain silent on many issues.” Id. at 539, 608 N.W.2d at 42. Thus is perspective given to the chilling improvisation of the concurring opinion that “[rjelatively small distinctions within the campaign literature may well change significantly the impression conveyed, and thus the result of a disciplinary action (and judicial candidates are well advised to scrupulously avoid distributing materials which have any tendency to be misunderstood).” Concurring opinion at 342-43. (emphasis added)
The Michigan Supreme Court recognized that “the broad language of the canon is intended to promote civility in campaigns for judicial office. Nevertheless, the state’s interest in preserving public confidence in the judiciary does not support the sweeping restraints imposed by Canon 7(B)(1)(d). The prohibition on misleading and deceptive statements quells the exchange of ideas because the safest response to the risk of disciplinary action may sometimes be to remain silent. The Supreme Court explained in Brown, supra, at 61, that the preferred First Amendment remedy for misstatements and misrepresentations during the campaign is to encourage speech, not stifle it.” Id. at 540, 608 N.W.2d at 43.
*335There is no doubt that, under the principles of the United States Supreme Court, applied in Chmura by the Supreme Court of Michigan, the various proscriptions on campaign speech proposed in the concurring opinion are unconstitutional. Furthermore, the language of the canon as amended by the Michigan Supreme Court, i.e.: “a candidate for judicial office should not knowingly, or with reckless disregard, use or participate in the use of any form of public communication that is false,” mirrors almost exactly the language the Supreme Court of Pennsylvania used in describing the standard in Pennsylvania:
“[Sjtate regulation whose scope is limited to false campaign statements knowingly or recklessly made may be sustained.” Commonwealth v. Wadzinski, supra, at 45, 422 A.2d at 130. So, we have no hesitance in concluding that the Pennsylvania Supreme Court would be as intolerant of the standards for the regulation of campaign speech of judicial candidates suggested in the concurring opinion as was the Michigan Supreme Court of the standards imposed by its Canon 7(B)(1)(d).
Finally, we believe it is important to point out that the people of Pennsylvania have provided that we shall elect our judges, just as we do our legislators and executives.39 While it is true that in some circumstances we hold our judges to different — and often more exacting — standards than we do other public officials, we have chosen a method of judicial selection which takes place in the *336arena in which the First Amendment affords its broadest protection. That a candidate seeks judicial office does not diminish the nature or scope of that protection. Any difference between the offices sought bears only on the nature of the state’s interest in regulating a candidate’s speech. To hold otherwise would open the floodgates for the electoral decisions of our citizens to be tarnished if not subject to outright repeal by dissatisfied private interests. A narrow standard already recognized by the Supreme Court fittingly places on our citizens the right to consider the information before them and act accordingly. An electoral arena relying on a broad interpretation of First Amendment rights and responsibilities is far preferable to encouraging a system of subjective review that could easily create a climate that would have the opposite effect of that intended, i.e., an endless stream of complaints whose cumulative effect would be to the detriment of the judiciary’s image and integrity.
September 26, 2000
Leadbetter, J., files a concurring opinion in which Byer, J., joins.
Byer, J., files a concurring opinion in which Lead-better, J., joins.
Miller, J., did not participate in the consideration or disposition of this case.

. The reference to “justice of the peace” is deemed a reference to a “district justice” pursuant to 42 P.S. §2003(d).


. See e.g., In re Cicchetti, supra, at 315-18 where this court determined the applicability of the Crimes Code offense of perjury as opposed to the Election Code offense of filing a false expense account, and at 314-15 where we were required to determine the applicability of an order of the Supreme Court prohibiting the use of court employees in partisan political campaigns.


. But not in this case, see infra.


. See e.g., In re Cicchetti, supra, at 316-17 and Commonwealth v. Bidner, 282 Pa. Super. 100, 422 A.2d 847 (1980).


. See n.l, supra.


. Not, by the way, an illogical extension of the canon’s coverage.


. “Misrepresentation. Any manifestation by words or other conduct by one person to another that, under the circumstances, amount to an assertion not in accordance with the facts. An untrue statement of fact. An incorrect or false representation.” Black’s Law Dictionary (5th ed. 1979, 903). This definition was recently adopted by the Pennsylvania Supreme Court in interpreting the word “misrepresentation” used in another mle (Disciplinary Rule 8.4(c)) also promulgated by that court. Office of Disciplinary Counsel v. Anonymous Attorney A, 552 Pa. 223, 714 A.2d 402 (1998).


. Considering the allegations of paragraphs 9 and 10 of the complaint and of assertions made by board counsel at oral argument, *317whether the board is asserting that the representations at issue are “misrepresentations” is open to question. It seems reasonable to conclude that the board’s position can be described in either of two ways:
“(1) whether or not there is a ‘misrepresentation,’ the canon is violated if the representation ‘leaves the [wrong] impression,’ or
“(2) if the representation ‘leaves the [wrong] impression’ that itself proves that the representation must have been a ‘misrepresentation.’ ”
There is nothing whatsoever that would justify either of these approaches to Canon 7.


. We are unable to detect what the board finds offensive in radio ad no. 2 which we set out here.
“Announcer: Dave Miller — Making Lancaster Safer. The following message by Dave Miller is proudly paid by the David Miller for Judge Committee.
*318“David Miller: I’m Dave Miller and I wish to thank the hundreds of people who kindly greeted me at front doors all across Lancaster County. I appreciate your hospitality and your time to better inform me. I will keep your comments and ideas in mind while serving you as a judge of the court of common pleas. Thank you for your support and vote on May 18.”
Certainly, there is no misrepresentation there and, even using the board’s approach, even the most readily impressionable elector couldn’t get the impression from that ad that respondent was a common pleas judge rather than a district justice.


. See e.g., a. “Judge: a public official vested with the authority to hear, determine, and preside over legal matters brought in court, also one (as a justice of the peace) who performs one or more functions of such an official.” Meniam-Webster’s Dictionary of Law 1999. b. “Judge (Person) noun [C] — A person who is in charge of a trial in a court and describes how a person who is guilty of a crime should be punished, or who makes decisions on legal matters.” Cambridge International Dictionary of English 1999. c. “Judge — n. 1. A public officer authorized to hear and determine causes in a court of law; a magistrate charged with the administering of justice.” Random House Dictionary of the English Language (Unabridged 1967).


. Consider, eg., a. The Special Court Judges Association of Pennsylvania is recognized by the Supreme Court as the official representative of members of the minor judiciary, i.e., the district justices, b. The Administrative Office of Pennsylvania Courts has a regulation pertaining to its Senior Judge Health Program, which states: “A senior judge or district justice (hereinafter referred to collectively as ‘senior judge’) who has worked----”, 204 Pa.Code §29.9. c. The definition of judicial officer in the Judicial Code, 42 Pa.C.S. §102 includes district justices, d. Section 103 of the Pennsylvania Crimes Code, 18 Pa.C.S. §103, defines the term “judge” to include district justices in the exercise of their criminal or quasi-criminal jurisdiction, e. District justices are part of the Unified Judicial System of this Commonwealth, 42 Pa.C.S. §301.


. As a matter of fact, this notion was reiterated in an article published in the Pennsylvania Bar Association Quarterly, where the author stated: [“district justices] are the court system’s front line of defense against violent offenders.” Thomas E. Martin Jr., Esquire, Criminal Practice before District Justices in Pennsylvania, 71 Pa. Bar Assn. Quarterly 7 (January, 2000).


. This is what it is called. See e.g., Rule 4 of the Rules Governing Standards of Conduct of District Justices.


. Id.


. Particularly in this election, inasmuch as respondent was the only candidate with judicial experience.


. See e.g., Commonwealth v. Wadzinski, 492 Pa. 35, 41, 422 A.2d 124, 130 (1980) and In re Hon. John M. Chmura, 461 Mich. 517, 608 N.W. 2d 31 (2000).


. See Developments in the Law, Elections, 88 Harv. L. Rev. 1111, 1281 n.273, “If the constitutional standard were based solely upon the impact of expression, it would require difficult ad hoc judgments about the reaction of the electorate to a particular statement, resulting in great uncertainty and therefore a chill on protected speech.”


. 1 Pa.C.S. §1922; Bentman v. Seventh Ward Democratic Executive Committee, 421 Pa. 188, 218 A.2d 261 (1966).


. DeBartolo Corp. v. Florida Gulf Coast Building & Construction Trades Council, 485 U.S. 568, 575 (1988); Commonwealth v. Hude, 492 Pa. 600, 613-14, 425 A.2d 313, 320 (1980).


. United States v. Butchelder, 442 U.S. 114, 122 (1979); Heckler v. Mathews, 465 U.S. 728,741-42 (1984); Krenzelak v. Krenzelak, 503 Pa. 373, 381, 469 A.2d 987, 991 (1983).


. Concurring opinion at 337, n.2.


. See n.7, supra.


. For comment on the problems which attach where the focus is upon impact of expression in the constitutional context see, Development in the Law, Elections, supra, p. 323 n.17, “If the constitutional standard were based solely upon the impact of expression, it would require difficult ad hoc judgments about the reaction of the electorate to a particular statement, resulting in great uncertainty and therefore a chill on protected speech.”


. Concurring opinion at 338-39.


. It is noted that the Board would require no scienter: Board Complaint, paragraphs 9 and 10 “whether [the materials] were designed to or not.” Such a standard would be unconstitutional ab initio, eliminating entirely, as it does, any consideration of the state of mind of the candidate, which, of course, is central to constitutional regulation of political speech.


. In violation of Rule of Professional Conduct 8.4(c). This rule prohibits “misrepresentations,” not “affirmative misrepresentations” as stated in the concurring opinion. (Concurring opinion at 339-40).


. Even though, in those cases, the speech involved was not political speech and, thus, not entitled to the high level of protection accorded such speech.


. Concurring opinion at 338.


. Id. at 338-39.


. Equally ill-guided is the reference in the concurring opinion to the criminal statute making “false or misleading” advertising a crime.


. Concurring opinion at 338.


. Id.


. Id.


. Id. at 338. This standard is lifted from the Restatement of Torts and describes the elements of a tort styled fraudulent misrepresentation.


. “The standard for clarity of communication during a campaign for judicial office must be at least as high as that required to avoid tort liability.” Id. at 338-39.


. Id.


. Id.


. Concurring opinion at 342.


. In his concurring opinion, Judge Byer refers to the “absurdity” of this system and professes that the system [of electing judges] is no good for the citizens of the Commonwealth. We believe that the citizens of the Commonwealth know best what’s good for themselves.